Citation Nr: 0934154	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-30 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from August 1976 to February 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Boston, 
Massachusetts.

In October 2008, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge (VLJ) sitting at the RO.  
A transcript of this hearing has been prepared and associated 
with the claims folder.  

This case was previously before the Board in February 2009, 
when it was remanded for additional development.  The case 
was returned to the Board for appellate consideration.   


FINDINGS OF FACT

1.  In an unappealed January 2003 rating decision, the RO 
denied the Veteran's claims of entitlement to service 
connection for a psychiatric disability, including PTSD, and 
entitlement to service connection for headaches.   

2.  Evidence added to record since the RO's January 2003 
rating decision was not previously of record, and is not 
cumulative and redundant of other evidence previously 
considered, but when viewed by itself or in the context of 
the entire record, does not relate to a fact not previously 
established that is necessary to substantiate the claim of 
entitlement to service connection for PTSD, nor does it raise 
a reasonable possibility of substantiating the claim.

3.  Evidence added to record since the RO's January 2003 
rating decision was not previously of record, and is not 
cumulative and redundant of other evidence previously 
considered, but when viewed by itself or in the context of 
the entire record, does not relate to a fact not previously 
established that is necessary to substantiate the claim of 
entitlement to service connection for headaches, nor does it 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2003 RO decision that denied the Veteran's 
reopened claim of entitlement to service connection for a 
psychiatric disability, including PTSD, is final.  38 
U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The January 2003 RO decision that denied the Veteran's 
claim of entitlement to service connection for headaches is 
final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

3.  New and material evidence has not been received to reopen 
the claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2008).

4.  New and material evidence has not been received to reopen 
the claim for service connection for headaches.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  But see 
Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 
5103(a) requires only that the VA give a claimant notice at 
the outset of the claims process of the information and 
evidence necessary to substantiate the claim, before the 
initial RO decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
veteran's claim).  It need not describe the VA's evaluation 
of the veteran's particular claim.").  

VA issued VCAA notice letters, dated in August 2003, February 
2004 and March 2009, from the agency of original jurisdiction 
(AOJ) to the appellant.  The letters explained the evidence 
necessary to substantiate the Veteran's petitions to reopen 
his previously denied claims of entitlement to service 
connection, as well as informed the appellant of what 
evidence was required to substantiate his claims for service 
connection.  The letters also informed him of his and VA's 
respective duties for obtaining evidence. 

The Board also finds that the March 2009 VCAA notification 
letter is compliant with Kent as to the Veteran's claims.  
This letter specifically informed the Veteran as to what 
evidence would be necessary to substantiate the element or 
elements that were required to establish service connection 
that were found insufficient in the previous denial.  The 
Veteran was told to submit evidence pertaining to the reason 
his claims of entitlement to service connection for headaches 
and PTSD were previously denied, and the letter notified the 
Veteran of the reason for the prior final denial (i.e., the 
element of the service connection claim that was deficient).  

In addition, the March 2009 VCAA letter from VA explained how 
a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, although the notice 
elements required by Dingess/Hartman and Kent were provided 
to the appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA 
post-service treatment and examination.  Additionally, the 
claims file contains the Veteran's own statements in support 
of his claims, including a transcript of his testimony before 
the undersigned VLJ.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.  

As previously indicated, VA opinions and clinical 
examinations with respect to the issues on appeal have been 
obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinions and clinical 
examinations obtained in this case are more than adequate, as 
they are predicated on a full reading of the medical records 
in the Veteran's claims file.  The examiners considered all 
of the pertinent evidence of record, to include service 
treatment records and post-service treatment records, and the 
statements of the appellant, and provided a complete 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current petition 
to reopen was received in August 2004, the new version of the 
regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2008).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  38 C.F.R. § 3.156(c).

Analysis

The Veteran's claims of entitlement to service connection for 
PTSD and headaches were initially denied by the RO in a 
January 2003 rating decision.  The rating decision was not 
appealed and, thus, it is final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been received to reopen 
the claims.

The January 2003 rating decision denied the Veteran's claims 
of entitlement to service connection for PTSD on the basis 
that the Veteran did not provide any evidence of complaints 
or treatment for an acquired psychiatric disability, 
including PTSD, during his military service.  The rating 
decision also noted that the Veteran's service personnel 
records did not denote combat and the Veteran did not submit 
any proof of stressors.  Likewise, the January 2003 rating 
decision denied the Veteran's claim of entitlement to service 
connection for headaches on the basis that there was no 
evidence of headaches or closed head injury during the 
Veteran's service and that the Veteran did not demonstrate 
that his current complaints of headaches were related to his 
military service.  

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the final RO decision.  The Veteran's VA medical 
records and examination reports, as well as his multiple 
statements and testimony, are not cumulative and redundant of 
the evidence in the claims file at the time of the last final 
rating decision.  Thus, that evidence is considered "new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis for the RO's prior final denial was 
that there was no medical evidence of record demonstrating 
that the Veteran's claimed PTSD and headaches were incurred 
or aggravated during his military service.   

The evidence of record, submitted by the Veteran during the 
years since the RO's last final rating decision, refers 
primarily to the evaluation and treatment, i.e., the current 
diagnosis and severity, of his current PTSD and headaches.  
See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records describing the veteran's current condition 
are immaterial to issue of service connection and are 
insufficient to reopen claim for service connection based on 
new and material evidence).  

The Board is mindful of the Veteran's assertions that he is 
entitled to service connection because he has been diagnosed 
with PTSD and headaches.  However, such statements must be 
considered in the context of the record as a whole to 
determine whether it raises a reasonable possibility of 
substantiating the claims.  In this regard, the Board points 
out that, despite the Veteran's complaints related to his 
PTSD and headaches, the record remains devoid of any evidence 
linking the etiology of his PTSD and headaches to his 
military service.  Moreover, there is no evidence that the 
Veteran was treated for PTSD and headaches during his 
military service, and the Veteran has not provided any 
objective, medical evidence indicating that the claimed 
disabilities are related to his military service.  
Specifically, while the Board acknowledges that the Veteran's 
provider submitted a statement in April 2006 attributing his 
PTSD related to his military service, the record remains 
devoid of any evidence of a verified (or verifiable) stressor 
event during his military service.  More specifically, the 
Board notes that there is no evidence supporting the 
Veteran's allegations as to the circumstances of his stressor 
events during service; the Board finds it significant that 
the Veteran's service personnel records do not corroborate 
any of the Veteran's assertions regarding the alleged 
stressor events during his service.  The Veteran's 
statements, alone, cannot establish the occurrence of a 
noncombat stressor.  As such, the fact that he has received 
treatment for PTSD since his military service is 
insufficient, in and of itself, to suggest in-service 
incurrence or aggravation of PTSD, in light of the absence of 
any credible supporting evidence that the events as described 
by him actually occurred.   See Swann v. Brown, 5 Vet. App. 
229, 232-33 (1993) (where a veteran's alleged stressors are 
uncorroborated, the Board is not required to accept a recent 
diagnosis of PTSD as being the result of the veteran's.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (there must be 
medical evidence linking a current disability, even assuming 
the veteran has one, to his service in the military).

Additionally, the Board acknowledges that the Veteran has 
repeatedly asserted that his current PTSD and headaches began 
while he was in the military.  However, such statements must 
be considered in the context of the record as a whole to 
determine whether it raises a reasonable possibility of 
substantiating the claims.  In this regard, the Board points 
out that there is no medical evidence confirming that the 
Veteran had PTSD and headaches during his military service.  
Furthermore, while the Veteran's medical records show 
evidence of treatment for PTSD and headaches since his 
service, the evidence does not demonstrate that the Veteran's 
current disabilities are related to his military service.  As 
such, the additional evidence considered in conjunction with 
the record as a whole does not raise a reasonable possibility 
of substantiating the claims.  In short, these medical 
records, as well as the Veteran's statements, do not 
demonstrate a causal relationship between his service in the 
military and his current claimed disabilities, nor do these 
records otherwise verify the circumstances of his service; to 
the contrary, the medical evidence of record contradicts the 
Veteran's assertions.  See Hickson v. West, 11 Vet. App. 374, 
378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996). 

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claims.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the 
Veteran's previously denied claims of entitlement to service 
connection for PTSD and headaches has not been received 
subsequent to the last final RO decisions.  In the absence of 
new and material evidence, the benefit-of-the-doubt rule 
does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  As such, the Veteran's claims are not reopened.


ORDER

The petition to reopen the claim for service connection for 
PTSD is denied.

The petition to reopen the claim for service connection for 
headaches is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


